Citation Nr: 0905889	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-39 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1971 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The veteran was scheduled for a Board hearing in January 
2009. He cancelled that hearing in a December 2008 letter and 
did not request that it be rescheduled. 


FINDING OF FACT

Fibromyalgia was not demonstrated in-service, and there is no 
competent evidence linking the disorder either to service or 
a service connected disorder.


CONCLUSION OF LAW

Fibromyalgia was not incurred or aggravated during active 
service, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2003 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA provided adequate notice of how disability ratings 
and effective dates are assigned.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  However he cancelled his Board hearing and 
did not request that it be rescheduled.  The claim was 
readjudicated in a September 2008 supplemental statement of 
the case.  There is not a scintilla of evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Hence, the case 
is ready for adjudication.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

The provisions of 38 C.F.R. § 3.310 were amended effective 
October 20, 2006, during the pendency of the instant appeal.  
71 Fed. Reg. 52744- 47 (Sept. 7, 2006). The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by service-connected one is 
judged.  In comments to the new regulation VA made clear that 
the changes were intended to place a burden on the claimant 
to establish a pre- aggravation baseline level of disability 
for the non-service- connected disability before an award of 
service connection based on aggravation may be made. This had 
not been VA's practice and it is a substantive change to the 
regulation.  Hence, because the veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the claim under the prior version of 38 C.F.R. § 
3.310, as it is more favorable to him.

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) competent evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Background
 
The veteran contends that he has fibromyalgia as a result of 
his active service.  He presented various theories of 
causation including that fibromyalgia was directly related to 
several traumatic injuries which occurred in service; 
infections during service; and several automobile accidents 
he was allegedly involved in during service. He also argues 
that fibromyalgia is secondary to his service connected 
disorders.  

The service treatment records indicate he was never treated 
for or diagnosed with fibromyalgia during service. A 
separation examination report is not of record.

The appellant is service connected for a nephritic syndrome, 
with hypertension; and for traumatic arthritis of the left 
elbow, left wrist, left knee and right ankle.

Post-service VA records show the veteran was first diagnosed 
with fibromyalgia in a May 2003 VA Medical Center 
rheumatology consultation. At that time he was being 
evaluated for generalized arthritis.  The appellant reported 
an old injury to his right ankle, and pain from that injury 
apparently spread to multiple other areas.  He also had 
longstanding musculoskeletal complaints. He reported hurting 
from head to toe.   He complained of multiple pain in 
essentially all his joints.

The examiner noted that the underlying connective tissue was 
unremarkable.  The veteran's family history was pertinent for 
rheumatoid arthritis. The impression was polyarthralgias and 
myalgias.  The veteran clearly had significant cervical and 
lumbar spondylosis, otherwise there was not a great deal of 
severe osteoarthritis to account for his diffuse complaints.  
A laboratory study came back normal with no evidence of an 
inflammatory arthritis.  The examiner opined that this 
finding confirmed that part of the appellant's pain was from 
a fibromyalgia type illness.  

The veteran submitted an internet article entitled, 
Fibromyalgia Basics, to the RO in June 2003 in support of his 
claim.

In August 2003, the RO received a letter from James Kim, 
M.D., noting that the veteran had arthritis and fibromyalgia 
and required a scooter to get around as a consequence.

At a February 2004 VA examination, the examiner noted that 
the veteran was claiming entitlement to service connection 
for lumbar and cervical disorders to include degenerative 
disk disease and arthritis; a left knee disorder; and "all 
other joints to include arthritis and fibromyalgia, all as 
arising from the claimed in-service infection or as secondary 
to already service connected traumatic arthritis of several 
joints."

The examiner noted that the veteran had severe arthritis in 
most all of his joints, and he was very debilitated.  Every 
movement was made with a comment that it was extremely 
painful. The diagnoses, in part, included fibromyalgia.  The 
examiner noted that fibromyalgia was first diagnosed in May 
2003.  As to the veteran's theory as to the cause of his 
fibromyalgia, the examiner stated that nobody knew the cause 
of fibromyalgia.  Hence, he found that it would be pure 
speculation on his part to say that fibromyalgia arose from 
in-service infection of any type.

The post service medical records include private records, and 
voluminous VA treatment records to the present time.  Review 
of the numerous medical records on file does not reveal any 
nexus opinion relating the veteran's fibromyalgia to service 
or to any service connected condition.

The file also contains Social Security Administration 
records, noting that the veteran was found to be unemployable 
since July 2002 as a result of cervical and lumbar disorders, 
fibromyalgia, right ankle injuries, and nephritis.  His 
primary disability was degenerative disk disease of the lower 
back and essential hypertension.

Analysis

Based on a review of the record, the Board finds that service 
connection is not warranted for fibromyalgia. While the 
veteran has contended that his fibromyalgia began in service 
either as a result of injuries, car accidents, or infections, 
he has not been shown to have the requisite medical training 
or knowledge to provide a competent opinion as to the 
etiology of the disorder. Espiritu.  As a result, his 
assertions do not constitute competent medical evidence that 
fibromyalgia is a result of his military service.

Similarly, with regard to the claim that fibromyalgia is the 
result of the appellant's service-connected nephritic 
syndrome with hypertension; or traumatic arthritis of the 
left elbow, knee, wrist or right ankle, there is no competent 
medical evidence of record showing that the disorder is 
either caused or aggravated by his service-connected 
disabilities.  Without such an opinion, the veteran's claim 
fails. As noted, as a lay person the veteran is not competent 
to render an opinion on a matter clearly requiring medical 
expertise, such as linking fibromyalgia to the service-
connected nephritic syndrome or traumatic arthritis.

The veteran has submitted internet articles discussing 
possible causes of fibromyalgia, including infection, 
psychological stress, or traumatic injuries. A medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. 
App. 222, 228 (1999). See also Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). However, 
standing alone, the medical articles are simply too general 
to make a causal link to the veteran's service-connected 
nephritic syndrome or traumatic arthritis, or his period of 
military service that is more than speculative in nature.

Therefore, the evidence establishes the veteran's 
fibromyalgia is not related to service or any service-
connected disability. The preponderance of the evidence is 
against the veteran's claim. The claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


